United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2717
                        ___________________________

                           Jessie Samuel Rufus Benford

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

                         Schneider National Carriers, Inc.

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: January 5, 2022
                             Filed: January 10, 2022
                                  [Unpublished]
                                 ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       In this employment discrimination case, Jessie Benford appeals following the
district court’s1 denial of his motion for summary judgment and grant of summary

      1
       The Honorable Matthew T. Schelp, United States District Judge for the
Eastern District of Missouri.
judgment in favor of his former employer. After careful review of the record and the
parties’ arguments on appeal, we conclude that the grant of summary judgment was
proper for the reasons stated by the district court. See Banks v. John Deere & Co.,
829 F.3d 661, 665 (8th Cir. 2016) (reviewing grant of summary judgment de novo).
Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-